﻿291.	







292.	At the outset, and on behalf of the delegation of Nepal, I express my heartfelt condolence on the passing of His Holiness Pope John Paul I.
293.	It is my privilege to convey to the President of the General Assembly, and through him to the representatives assembled here, the cordial and best wishes of my Sovereign His Majesty King Birendra Bir Bikram Shah Dev for the success of the thirty-third session of the General Assembly.
294.	I should like to associate myself with all the preceding speakers in congratulating the President on his election to the high office of the presidency of the thirty-third session of the General Assembly. We are confident that, with his experience, understanding and diplomatic skill, he will be able to guide the deliberations of the present session to a fruitful conclusion. I wish to assure him of my delegation's fullest co-operation.
295.	I should also like to take this opportunity to express our deep appreciation to Lazar Mojsov, President of the thirty-second session of the General Assembly, for the very able and effective manner in which he conducted the proceedings not only of the annual session, but also of the three special sessions that took place during his presidency.
296.	We welcome Solomon Islands as a new Member of this Organization and extend to it our warm congratulations. With the admission of Solomon Islands, the United Nations has moved one more step forward towards the goal of universal membership.
297.	Since the last regular session of the General Assembly, important international meetings and conferences, including the three special sessions of the General Assembly, have been held. We find ourselves asking how far these meetings and conferences on wide-ranging issues which affect the well-being of mankind have improved international relations so essential to the harmonious development of a new world order. Despite numerous resolutions, declarations and agreements, the international situation continues to be uncertain, plagued by unrest, new rivalries and age-old tensions.
298.	The explosive nature of the Middle East situation has been underlined in various statements made in this Assembly. The clearly established stand of my country on the Middle East problem remains unchanged. We reiterate our faithful and strict commitment to the three essentials for lasting peace in the Middle East, namely, Israel's withdrawal within its 1967 boundaries, the right of all States in the region, including Israel, to live within secure and recognized boundaries, and the creation of a Palestinian homeland. Any solution that fails to recognize these rights and realities will pose a constant threat to peace and stability in the region.
299.	The peace initiative of President El-Sadat of Egypt, hailed by many as bold and encouraging less than a year ago, aroused hopes for a dramatic breakthrough in the long-standing Middle East crisis. However, Israel's continued occupation of Arab lands has frustrated efforts at a negotiated settlement. Moreover, the violation by Israel last March of the territorial integrity of Lebanon gave a setback to the already foundering peace process. Given goodwill, mutual trust and the willingness to compromise, the Middle East problem could be amicably solved.
300.	We appreciate the efforts made recently by President Carter of the United States towards a settlement of the Middle East conflict by bringing together the leaders of Egypt and Israel. It is our hope that the Camp David agreements will prove a positive step towards creating a congenial atmosphere for a just and lasting peace in the Middle East.
301.	It is, however, essential that all parties to the conflict, including the Palestine Liberation Organization as the sole legitimate representative of the Palestinian people, should be actively involved in all efforts towards a peaceful, enduring and comprehensive solution. We consider that the forcible establishment in the occupied territories of Israeli settlements designed to alter the legal status, geographical character and demographic composition of those territories is unlawful and contrary to the principles of the United Nations.
302.	It is regrettable that the situation in Cyprus continues to be grave and tense. The lack of progress in the solution of the Cyprus problem on the basis of the principles laid down in General Assembly resolution 3212 (XXIX), further endorsed by the Security Council in resolution 365 (1974), is indeed a matter of deep concern. We have consistently held the view that the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus should be preserved and respected. We reiterate our conviction that meaningful and constructive negotiations between the Greek Cypriot and Turkish Cypriot communities, without outside interference, could lead to a mutually acceptable agreement. We have noted with appreciation the continuing efforts of the Secretary- General to resume the intercommunal talks.
303.	In southern Africa the racist and minority regimes are attempting to perpetuate the system of colonialism, domination, oppression and exploitation. We have always sympathized with the vast majority of the people of South Africa, Namibia and Zimbabwe in their agonies and we have supported their aspirations to majority rule and basic human rights.
304.	In South Africa there is no sight that the criminal apartheid regime is turning away front its odious policies of institutionalized racial discrimination. We have condemned South African policy of so-called bantustanization as a pernicious attempt to perpetuate racist domination. We have viewed with alarm South Africa's massive military build-up, including plans to develop nuclear weapons.
305.	While the unanimous imposition by the Security Council, in its resolution 418 (1977), under Chapter VII of the United Nations Charter, of a mandatory embargo on military and nuclear collaboration with the racist regime of South Africa was, a positive move, we are convinced that the strongest measures, such as the imposition of economic sanctions and the withdrawal of foreign investments, would contribute decisively to the total eradication of the system of apartheid.
322: We express out total solidarity with the national liberation movements, as. well as with the oppressed people of South Africa.
323. In Namibia, we have all along upheld the inalienable right of the people of Namibia to freedom, national independence and territorial: integrity, and have staunchly supported the legitimate struggle waged under the leadership- of SWAPO, the sole and legitimate representative of the people of Namibia, for the liquidation of the illegal occupation- of Namibia by South Africa, We welcome the historic decision-of the Security Council on 27 July 1978, as expressed  in resolution 431 (1978), concerning the question of Namibia and commend the contributions made by all concerned to effect a peaceful settlement of the long-standing question of Namibia.
324-. The Security Council, in a separate resolution, resolution 432 (1978) emphatically declared that Namibia's territorial integrity and unity must be assured through the reintegration of Walvis Bay within its territory. We have emphasized in the past, and emphasize again, the primary responsibility of the United Nations for ensuring early independence for Namibia through free elections under its own supervision and control. South Africa's threat to proceed with elections in total disregard of the United Nations is most regrettable.
325.	In Southern Rhodesia, the mounting unrest and violence demonstrate that there can be no lasting and viable solution until majority rule is established on the principle of "one man, one vote". The so-called internal settlement, which was another manoeuvre of the illegal racist minority regime to maintain its domination and oppression of the African people of Zimbabwe, has been categorically rejected by the Security Council. The Rhodesian settlement calls for a round table conference of all the parties concerned. In this respect we welcome the Anglo-American initiative to try to arrange for all-party talks, including all Rhodesian leaders.
326.	The increasingly frequent violation of the sanctions imposed against the racist regime by the Security Council is utterly deplorable. We stress the importance of maintaining the sanctions until such, time as all parties directly concerned negotiate an agreement which would bring about a constitutional conference on the  basis of majority rule for Zimbabwe. My delegation reaffirms its unequivocal commitment to support the struggle of the people of Zimbabwe until complete and genuine freedom and independence of the territory is achieved.
327.	A crucial issue of paramount concern to mankind is disarmament. It is now widely recognized that the ever- escalating arms race poses a serious threat to the survival of mankind. It is disheartening to note that, despite the unremitting efforts of the United Nations, progress in disarmament negotiations has been woefully slow. While existing arms-control measures have created an atmosphere more conducive to fruitful negotiations on wide-ranging issues of disarmament, it has not been possible to make any significant breakthrough on the attainment of the goal of general and complete disarmament under effective international control, which is the fundamental objective of the United Nations.
328.	The present session has before it the results of the tenth special session on disarmament which was convened at the initiative of the non-aligned countries. We agree with the view that, disarmament being a complex issue, it would be unrealistic to- expect dramatic results with a single special session of the General Assembly. In spite of the fact that the Final Document of the session [resolution S-10/2J was adopted by consensus, which is a remarkable achievement,: fundamental differences on approach, emphasis and priority concerning the whole gamut of disarmament issues remain unresolved. We share the view expressed by the
President of the tenth special session that the Final Document "represents the broadest possible platform for further work and for additional efforts by the United Nations in the field of disarmament". It is our hope that the provisions contained in this Final Document will be translated into practical terms.
329.	It is a pity that many constructive proposals and suggestions could not be incorporated in the Final Document. However, the strengthening of the machinery, and especially of a negotiating body which will facilitate further deliberation, harmonization and the conclusion of a number of measures aimed at disarmament, was no doubt a significant achievement of the tenth special session. We attach great importance to the participation of all nuclear- weapon States in the revamped negotiating body.
330.	The establishment of a Disarmament Commission composed of all Members of the United Nations as a deliberative body is another welcome step. That these bodies will be closely linked to the United Nations is an explicit recognition of the role of this world body in dealing with all disarmament issues. In fact, my delegation has made it clear repeatedly that the United Nations is the only forum in which it is possible for all, be they nuclear Powers, medium-sized Powers or the powerless ones, to deliberate and take decisions on issues affecting the future of mankind on a footing of equality.
331.	We have consistently held the view that the responsibility for ending the nuclear-arms race rests primarily with the nuclear Powers. We reiterate our conviction that nuclear Powers possessing the largest stockpiles of deadly and sophisticated weapons must prove by action their commitment to disarmament. We urge the super-Powers to agree immediately on significant reductions and qualitative limitations in strategic weapons as a prelude to the total and speedy dismantling of stockpiles of nuclear weapons. We hope that the inconclusive negotiations at the second series of the Strategic Arms limitation Talks will be successfully concluded soon and that agreement on a comprehensive test ban will also be reached.
332.	As a signatory to the Treaty on the Non-Proliferation of Nuclear Weapons, Nepal is deeply concerned over the proliferation of nuclear weapons, both vertical Aid horizontal. While stressing the urgency of universal adherence to and strict observance of the Treaty and the necessity of strengthening safeguard measures in order to fortify the non-proliferation regime, my delegation shares the view that the transfer of nuclear technology and non- proliferation objectives are not contradictory, but complementary. It is equally essential that adequate steps should be taken for the limitation and reduction of conventional weapons. We have strongly supported the proposal for the reduction of military budgets of the major militarily significant States, in particular, of the States members of the Security Council. We insist on our proposal that the gradual reduction of military budgets must be preceded by a freeze on the level of military spending.
333.	Nepal has been an ardent champion of peace in the world and has supported establishment of "zones of peace". We lent our support to the 1971 Declaration of the Indian Ocean as a Zone of Peace resolution 2832 (XXVI)]. We call upon the great Powers to speed up their negotiations for the purpose of implementing the provisions of that General Assembly resolution. We have supported the proposal of a zone of peace, freedom and neutrality of the Association of South East Asian Nations. Nepal's own proposal for a zone of peace, as put forward by His Majesty King Birendra three years ago, is motivated by our deep-seated desire to institutionalize peace for accelerated national development through the maximum mobilization of our limited resources.
334.	We appreciate the growing support extended to this proposal by friendly countries. It is our firm conviction that national initiative for peace contributes significantly to the maintenance of world peace and security. We further believe that Nepal as a zone of peace could be a significant contribution to the establishment of a zone of peace in the region as a whole. Nepal's participation in UNIFIL is further evidence of our sincere desire to see peace established in all parts of the world. Nepal is keen on maintaining and strengthening friendly relations with all countries of the world, and in particular with neighbouring States. In our own region of South Asia, there has been significant improvement in relations among countries based on goodwill, mutually beneficial co-operation, respect for each other's sovereignty and territorial integrity, and strict adherence to the principle of non-interference in each other's internal affairs. We hope and trust that such goodwill, co-operation and mutual understanding will continue to underline the relationship between and among the countries of the region.
335.	The international economic situation is by no means sound, stable and promising. While the struggle to establish the New International Economic Order is assuming greater significance, developing countries have expressed concern at the slow pace of progress towards the establishment of the New International Economic Order. The position of developing countries is deteriorating constantly. Contradictions stemming from the concentration of tremendous economic resources in a small number of developed countries have further widened the gap in the level of economic development and the standard of living in developed and developing countries. Developing countries are convinced that the structural transformation of the existing international economic system is the only way out of the present crisis.
336.	In the fields of trade and financial transfers, the response of developed countries has not been a positive one for She sapid development .of developing countries. Exports of manufactures and semi-manufactures from developing countries are denied access to the markets of developed countries under hard-hitting tariff and non-tariff barriers. Besides, increasing recourse in developed countries to protectionist measures has further resulted an unfavourable terms of trade for the developing countries. The outcome is the steadily growing trade and balance-of-payments deficit of developing countries and the inevitable growth of their indebtedness. Despite a raise in the flow of official development assistance in real terms from the developed to the developing countries, the target of 0.7 per cent of the gross national product of developed countries has not yet been reached, with a few exceptions.
337.	It is regrettable that no headway was made on the establishment of the common fund at the two negotiating conferences and that, despite their verbal support, certain developed countries continue to oppose the fundamentals underlying the common fund. We hope that negotiations to find common solutions will successfully be brought to a conclusion before the end of this year.
338.	Since the Manila session of the World Food Council in 1977, no improvement has taken place in food production, food security and food trade. In order to enable the developing countries to achieve the agreed rate of growth for their agricultural sectors of at least 4 per cent per annum, the targets for external assistance which were established by the World Food Council should be reached as soon as possible and not later than 1980.
339.	It is of vital importance that the multilateral trade negotiations within the framework of GATT should come to a successful conclusion in 1978, and that these negotiations should take fully into account the interests of developing countries and their requirements on issues related to trade in agricultural products. We hope that the inconclusive negotiations to transform UNIDO into a United Nations specialized agency will be brought to a successful conclusion without further delay.
340.	Despite increasing international awareness of the serious and pressing problems of the hard core least developed countries, as evidenced in various resolutions of the United Nations, the special measures so far adopted in their favour have produced negligible results. Their growth rate in terms of gross domestic product per capita was only 0.4 per cent per year in the period 1970 to 1976, in contrast to the growth rate of 2.7 per cent per capita for the same period in all developing countries. Thus the position of the least developed countries is now worse than at the beginning of the decade.
341.	Special measures in the fields of trade, finance, technical assistance and infrastructural development which were unanimously agreed upon, including the relevant provisions of the International Development Strategy, for the Second United Nations Development Decade [resolution 2626 (XXV)], have not been fully implemented. Against this background, we urge the international community, in particular the developed countries, to undertake urgent measures so as to bring about significant improvement in the position of the least developed countries. At least a doubling of the real flow of assistance to the least developed countries by 1980 in order to assist them to achieve the minimum growth target of 3.5 per cent per capita per year in real terms, as set forth in the Strategy, is essential. We sincerely appreciate the decisions of the Governments of Sweden, Canada, the Netherlands, Switzerland and the United Kingdom to alleviate the debt burden of the least developed among the developing countries and wish that others would follow their example.
342.	As a land-locked developing country, Nepal is acutely aware that the lack of access to the sea, together with remoteness and isolation from world markets, constitutes a major persistent hindrance to the social and economic development of the land-locked developing countries. The land-locked developing countries are doubly disadvantaged, since most of them are also among the least developed countries. Adequate solutions to the problems of the land-locked developing countries have not been found, and concrete and operational measures have not yet been taken in their favour by the international community. The result of the first pledging conference of the United Nations Special Fund for Land-Locked Developing Countries was disappointing. While appreciating those countries which made modest contributions to the Fund, we once again urge the developed countries and other potential donors to make substantial voluntary contributions so that the Fund can become operational as quickly as possible.
343.	The primary responsibility for the development of developing countries rests with the developing countries themselves. They cannot, however, carry out this responsibility unless their efforts are matched by gradual realization of the basic objectives of the New International Economic Order. Developing countries have clearly defined their firm commitment to the settlement of all issues in international economic co-operation and development through negotiations and talks. In this connexion, mention must be made of the Committee on economic matters known as the Committee Established under General Assembly Resolution 32/174, or the Committee of the Whole. In our opinion this Committee, set up to monitor and to give political impetus to the negotiations in various agencies and organizations of the United Nations system until the special session of the General Assembly to review the results achieved in settling economic problems is held in. 1980, should be action- oriented and avoid the duplication of being another debating forum.
344.	However, it is regrettable that the first session of that Committee, which resumed in the first week of this month, ended in an impasse over the precise interpretation of the Committee's mandate. We reaffirm our belief that the Committee should be competent enough to reach agreed conclusions through negotiations.
345.	We supported the resolution adopted by the General Assembly last year on the restructuring of the economic and social sectors of the United Nations system [resolution 32/197] which is an integral part of the larger effort at revamping the global economy to establish the New International Economic Order. We take this opportunity to congratulate the new Director-General for Development and International Economic Co-operation, and we wish him all success in the challenging tasks that lie ahead of him.
346.	The recently concluded United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires, Argentina, offered new opportunities for a more comprehensive assessment of the scope for co-operation among developing countries. We hope that the Plan of Action and recommendations of that Conference2 9 will be effectively implemented. Similarly, the forthcoming United Nations conferences-namely, the fifth session of UNCTAD to be held in Manila next May and the United Nations Conference on Science and Technology for Development to be held in Vienna next year—are of immense importance for the resolution of the most pressing problems in the domains of trade and development and the building of scientific and technological capacities in developing countries. We look forward to the positive results of those conferences.
347.	My delegation also welcomes resolution 1978/61, adopted by the Economic and Social Council at its second regular session this year, on the convening of a United Nations conference on new and renewable sources of energy. It is hardly possible to over-emphasize the importance of such a conference, as all countries, particularly the least developed ones, are severely affected by the rising costs of energy.
348.	The adoption of a comprehensive and universally acceptable international convention on the law of the sea is not yet within reach. My delegation has repeatedly emphasized the fact that a new convention on the law of the sea, if it is to be just, fair and equitable, must reflect the concerns and aspirations of all countries which will later become parties to it. Progress so far achieved at the Third United Nations Conference on the Law of the Sea suggests that the contrary is taking place. The persistent refusal of the group of coastal States to recognize the right of the group of land-locked and geographically disadvantaged States to participate on an equitable basis in the exploitation of the living resources of the economic zone of adjoining coastal States and States of the same region or subregion invalidates the concept of the common heritage of mankind.
349.	The informal composite negotiating text, the product of four years of intensive negotiation, makes it crystal-clear that the control by coastal States of ocean-based resources is being substantially advanced and the needs and rights of land-locked and geographically disadvantaged States are being unscrupulously ignored. The so-called sovereign rights of the coastal States in the exclusive economic zone will result in a further growth of the already widening gap between rich and poor nations and create a fourth world of least developed and most-disadvantaged States.
350.	With a view to reviving the eroding concept of the common heritage of mankind, my delegation took the opportunity to submit a draft proposal entitled "A common heritage fund" at the seventh session of the Third United Nations Conference on the Law of the Sea at Geneva.3,0 It is our earnest hope that that proposal, which is in the interests of humanity and by no means designed merely to promote the interests of land-locked and geographically disadvantaged States, will enjoy the support of all countries.
351.	Furthermore, as a land-locked, developing country, Nepal has all along been drawing the attention of the international community to the fact that the disadvantage of being land-locked has had an adverse impact upon our

objectives and goals of accelerated development. The right of free access to and from the sea and the right of unrestricted transit in terms of the free flow of goods and people are of vital significance to land-locked countries. We hope that these legitimate concerns of the land-locked countries will be accommodated in the new international convention on the law of the sea.
352.	At the recently concluded resumed seventh session of the Third United Nations Conference on the Law of the Sea, we supported the statement declaring the position of the Group of 77 on unilateral legislation relating to the exploitation of the resources of the deep sea-bed being enacted or contemplated in several industrialized countries. We appeal once again to those countries to exercise restraint and to refrain from taking unilateral measures which could adversely affect current negotiations for the adoption of a comprehensive convention on the law of the sea.
353.	The unanimous decision of the thirty-second session of the United Nations General Assembly to observe the thirtieth anniversary of the Universal Declaration of Human Rights this year brings out the importance attached by the world community to the valued principles of fundamental human rights and the dignity and worth of the human person, as enshrined in the well-known Declaration and in the Charter of the United Nations. Nepal has profound respect for the principles of the Declaration and it is pertinent to point out that our Constitution guarantees the people of Nepal, irrespective of sex, caste, creed, colour or religion, their fundamental rights and liberties. My delegation is therefore happy to join the international community in observing the thirtieth anniversary of the Universal Declaration.
Finally, the increasingly important role that the United Nations is called upon to play in world affairs, particularly in the domains of the establishment of the New International Economic Order, disarmament and the resolution of potentially explosive situations is a vindication of the confidence and hope nations have reposed in this world Organization. While reiterating our commitment to the ideals and principles of the United Nations, we stress the importance of further strengthening this world body to make it an even more effective mechanism for safeguarding and consolidating peace and security and for promoting international co-operation to usher in a new order based on equity, justice, peace and harmony of common interests. It is our firm conviction that the effective guarantee of international peace and security lies in a much stronger United Nations embodying the collective will and strength of its Member States.
